DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/22 has been entered.
 
3. 	Claims 29, 31, 32 and 36-38 are pending upon entry of amendment filed on 6/12/22.

Claims 29, 31, 32 and 36-38 are under consideration in the instant application.

4.	Applicant is deemed to consider the miscellaneous documents filed on 6/12/22 as Information Disclosure Statement.  However, the list of references does not constitute the IDS.  Applicant is advised to file IDS that complies with the provisions of 37 CFR 1.97, 1.98 and MPEP 609.

5.	An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

6.	IN light of Applicant’s amendment to the claims filed on 6/12/22, the rejection under 35 U.S.C.112 (b) (see sections 6-7 of the office action mailed on 10/21/21) has been withdrawn. 

7.	The following rejections remain. 

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 29, 31, 32 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “antinuclear antibody-linked dactinomycin” in claim 29, “200nm or less ” in claim 29, “a phase transition temperature that is below 37C and above 8C” in claim 29 (currently amended), “DSPE-PEG -maleimide ” in claim 29 (currently amended) and Fab fragment of the antinuclear antibody (currently amended).  At most, the phase transition temperature being 26-37oC [017] and the size of nanodroplets between 50-300nm ([028]) are supported.  The currently amended ranges, temperature or sizes of nanodroplets of claim 29 is not supported by the original claims or instant specification.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

Applicant’s response filed on 6/12/22 has been considered but they were not persuasive.

Applicant has asserted that the claims are amended to clearly supported by the specification and indicates in referenced () in response filed on 6/12/22.

However, as the currently amended claims are “antinuclear antibody linked dactinomycin”, the specification fails to support such construct.  The asserted referenced specification shows some conjugation with DSPE-PEG and nanosphere.  No conjugation between dactinomycin and antibody is supported as required by the currently amended claims.  

10. 	Claims 29, 31, 32 and 36-38 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a nanoemulsion preparation comprising by mixing10mg dactimomycin, 1000mg coconut oil, 400mg HSPC, 100mg DSPE-PEG, sonicating and decrease pore sizes by membranes does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 
The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use nanoemulsions of “small cancer drugs” wherein the nanodroplets comprising the nanoemulsion that are coated with anti-tumor antibody wherein the nanoemulsion is in the form of oil in water nanoemusion at a body temperature about 37oC and which converts to a suspension of solid lipid nanosphere when the temperature is lower than 37oC making it suitable for a long term storage at room temperature or at 4oC or at -20oC.

Although thermally stable nanoemulsion is known in the art (U.S. Pat. 5,662,932) which exists as solid below phase transition temperature and is capable of deliver drugs of choice, the currently amended claims require coating of oil-in water nanoemulsion with anti-tumor antibody.  The specification fails to incorporate coating of antitumor antibody with nanoemulsion.  Further, the stabilization of phase inversion temperature nanoemulsion as currently amended cannot be achieved as phase inversion temperature has to be determined by various means including oil types, surfactant types, conductivity and/or other analytical means (Rao et al., J. Agric. Food Chem 2010, vol. 58, pp. 7059-7066).

Other than paragraph [0027] as discussed previously by mixing and sieving to size about 100nm, no other guidance in preparation of tumor targeting drug delivery system showing stability at long term storage at 4oC, room temperature and -20oC as required by the currently amended claims.

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses one exemplary formulation ([0027]) but the formulations encompassed by the claims have not been tested for exhibiting stability or other cancer drugs encompassed by “lipid soluble cancer drug” other than dactinomycin.  Other than HSPC or DSPE-PEG200, no other phospholipid, polymers of nanoemulsions that forms nanoemulsion having phase transitions. It is unpredictable to develop thermally stable nanoemulsions incorporating one or more lipid soluble, small molecule cancer drugs with nanodroplets comprising the nanoemulsion that is in oil-in water that are coated with antibody having transitional phases above or below temperature of 37oC and one partial exemplary formulation disclosed in the [0027] cannot be extrapolated to various formulations encompassed by the claimed invention.

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.  

Applicant is advised to recite specific phospholipid content that may form nanodroplets that may form oil-in water base with antibody coating, specific anti-cancer drug that are incorporated in nanoemulsions, specific surfactant or other excipients that may be able to form solid/liquid based on temperature condition without introducing new matter.

Applicant’s response filed on 6/12/22 has been fully considered but they were not persuasive.

Applicant has asserted that the thermally stabilized nanoemulsion formulation is well known in the art and it is fully enabled.

However, as discussed previously, at most, preparation of HSPC, DSPE and PEG2000 with dactinomycin may be formulated.  The specification fails to disclose how to make oil-in-water nanoemulsion with undefined molar composition and how to coat tumor-targeting antibody over the nanoemulsion with transition temperature of newly claimed range between 8-24oC.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 29, 31, 32 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0112077 (of record) in view of U.S.Pat. 5,662,932 (of record) for the reasons set forth in the office action mailed on 6/12/22.

The ‘077 publication teaches nanoparticle compositions comprising Taxol reads on small lipid soluble chemotherapeutic agent with therapeutic antibodies (Table 1-2, p. 22-27) and the nanoparticles are coated with antibody (Examples 5-7).  The antibody is located outside of nanoparticles and is expected to target cancer.  The ‘077 publication further teaches use of VEGF antibody and phospholipid containing DSPE/PEG and HSPC in the presence of coconut oil (p. 35)

The disclosure of the ‘077 publication differs from the instant claimed invention in that it does not teach use of nanoemulsions having liquid or solid phase below 24oC as in claim 29 of the instant application. 

The ‘932 patent teaches solid fat nanoemulsions that are suitable for delivery for various drugs including anti-neoplastic drugs (col. 9, claims 1-54).  The nanoemulsion comprising phospholipid layers having emulsomes loaded with hydrophobic drugs 10-250nm.  HSPC and DSPE-PEG2000 (col. 7-8) are used in the presence of surfactants that are contributed to have 37oC of phase transition temperature with phospholipid:lipid ratio of 0.5:1-1.5:1 and presence of negatively charged phospholipid upto 7-15% (col. 8).

Given that the nanoemulsion is identical and readable upon the claimed invention in lack of further guidance in light of the specification of the instant application, the prior art nanoemulsion is expected to converts solid to nanoemulsion below 24 oC and meets that limitations of claim 29-35.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize nanoemulsions taught by the ‘932 patent into the nanoparticles taught by the ‘077 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of nanoemulsion taught by the ‘932 patent have mean diameter of 10-250nm and provided enhanced plasma level without side effects (col. 2-3).

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Applicant’s response filed on 6/12/22 has been fully considered but they were not persuasive.

Applicant has asserted that there is no motivation to combine the reference and the compositions of the ‘077 publication does not teach nanoemulsion and antibody in the ‘077 publication is located outside of the nanoparticles.  Further, Applicant has asserted that the ’932 patent teaches emulsome that is different from the claimed invention.

Unlike Applicant’s assertion, the currently amended claims require the nanoemulsion is coated with Fab antibody (item (f)).  This parallels with Applicant’s assertion of the structure of the emulsion.  IN addition, the ‘077 publication allows lipid containing emulsions of the nanoparticles ([0214 and 229-230]). The deficiency is remedied by the ‘932 patent.

Applicant is reminded that rejection is based on the combination of two references.  One cannot show nonobviousness by attacking references individually where the rejection is based on combination of references.  The nanoemulsion was taught by the ‘932 patent and the coating with tumor targeting antibody is optional.  Therefore, the combination of references reads on the claimed invention and the rejection is maintained.

14. 	No claims are allowable.

15.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 11, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644